DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application was filed on 8/2/2019 and the preliminary amendment filed 11/4/2020. 
Claims 1-20 are pending and have been examined.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed 1/11/2021, 3/24/2022 and 5/12/2022, which are in compliance with the provisions of 37 CFR 1.97. As such, the information disclosure statements have been placed in the application file and the information referred to therein has been considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference characters 104a, 104b, 106a, 106b, 106c and 106d, shown in Figure 1 are not found in the detailed description, including the specification as amended in the preliminary amendment filed 11/4/2020 (hereinafter “the detailed description”, “applicant’s specification”, or “the specification”).
Reference characters 202a, 202b, 202c, 204a, 204b and 204c, shown in Figure 2 are not found in the detailed description.
Reference character 410, shown in Figure 4 is not found in the detailed description.
Reference character 805, shown in Figure 8 is not found in the detailed description.
Reference character 1030, shown in Figure 10 is not found in the detailed description.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 1-3 and 11 include letters which do not measure at least .32 cm. (1/8 inch) in height (see, e.g., some of the lowercase characters in element labels in FIGs. 1-2, many of the lowercase, subscript characters in element 310 in FIG. 3, and many of the lowercase characters in elements 1102, 1104 and 1106 in FIG. 11). See MPEP 507 (A) and 37 CFR 1.84(p)(3): Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference characters 104a, 104b, 106a, 106b, 106c and 106d, shown in Figure 1 are not described in applicant’s specification (see, e.g., paragraphs 18-21 describing FIG. 1, which do not mention the above-noted reference characters depicted in FIG. 1, but mention elements 104 and 106 as generally corresponding to neurons and pulses, respectively. Appropriate correction is required.
Reference characters 202a, 202b, 202c, 204a, 204b and 204c, shown in Figure 2 are not described in applicant’s specification (see, e.g., paragraphs 22-23 describing FIG. 2, which do not mention the above-noted reference characters depicted in FIG. 2, but mention elements 202 and 204 as generally corresponding to circuit network 202 and output neurons 204, respectively. Appropriate correction is required.
Reference character 410, shown in Figure 4 is not described in applicant’s specification (see, e.g., paragraphs 31-35 describing FIG. 4). Appropriate correction is required.
Reference character 805, shown in Figure 8 is not described in applicant’s specification (see, e.g., paragraph 41 describing FIG. 8). Appropriate correction is required.
Reference character 1030, shown in Figure 10 is not described in applicant’s specification (see, e.g., paragraphs 47-49 describing FIG. 10). Appropriate correction is required.
In line 24 of paragraph 4, “each of which cause respective domains to switching between conductivity states” is grammatically incorrect. Appropriate correction is required.

Claim Objections
Claims 2-4 and 12-14 are objected to because of the following informalities: 
Dependent claims 2 and 12 both recite “one or more artificial synapses and one or more artificial neurons”. Applicant previously introduced “one or more artificial synapses and one or more artificial neurons” in base claims 1 and 11. For examination purposes, recitations of “one or more artificial synapses and one or more artificial neurons” in claims 2 and 12 are being interpreted as the previously-introduced “one or more artificial synapses and one or more artificial neurons”. Appropriate correction is required.
Claim 6 recites “a first gates” in line 3, which is grammatically incorrect. If supported by the original specification, the examiner suggests that it appears that this recitation should read “a first gate”. Appropriate correction is required.
Claim 16 recites “cause respective domains to switching between conductivity states” in lines 2-3, which is grammatically incorrect. If supported by the original specification, the examiner suggests that it appears that this recitation should read “cause respective domains to switch between conductivity states”. Appropriate correction is required.
Also, claims 3-4 and 13-14, which depend from claims 2 and 12, respectively, are objected to based on their dependencies from claims 2 and 12. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites “each of the plurality of fins can be used for an artificial neuron or an artificial synapse” in lines 2-3 (emphasis added). Applicant previously introduced “the plurality of FinFETs comprise one or more artificial synapses and one or more artificial neurons” in base claim 1 (emphasis added). However, it is unclear whether “an artificial neuron or an artificial synapse” recited in claim 9 refers to respective ones of the previously introduced “one or more artificial synapses and one or more artificial neurons”, or to some other artificial neuron and synapse outside of the “one or more artificial” synapses and neurons included in the previously-introduced “the plurality of FinFETs” recited in claim 1. That is, it is unclear whether a fin “that can be used for an artificial neuron or an artificial synapse” in claim 9 refers to “the plurality of FinFETs comprise one or more artificial synapses and one or more artificial neurons” previously introduced in claim 1. Aside from repeating the claim language in paragraph 4, which states “The plurality of fins may be formed in a uniform pattern on the semiconductor device, such that each of the plurality of fins can be used for an artificial neuron or an artificial synapse” and stating “define whether the fin 501 is part of an artificial neuron or an artificial synapse” in paragraph 50, the specification does not clarify whether “an artificial neuron or an artificial synapse” recited in claim 9 refers to respective ones of the previously introduced “one or more artificial synapses and one or more artificial neurons”, or to some other artificial neuron and synapse outside of the “one or more artificial” synapses and neurons included in the previously-introduced “the plurality of FinFETs” recited in claim 1. For examination purposes, “an artificial neuron or an artificial synapse” has been interpreted as any artificial neuron or synapse. Appropriate correction is required.
Claim 17 recites “wherein each of the plurality of fins is approximately 10 nm wide” in lines 1-2. The term "approximately 10 nm wide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is unclear what metrics are used for ascertaining the requisite degree of approximation or what range of specific widths is covered by the term "approximately 10 nm wide” in the phrase "each of the plurality of fins is approximately 10 nm wide”. Aside from repeating the claim language (see, e.g., paragraph 4), and mentioning that “The fins may be any width, such as 10 nm wide.” (see, e.g., paragraph 50), Applicant’s specification does not does not provide a standard for ascertaining the requisite degree of approximation or range of width values in the term "approximately 10 nm wide” recited in claim 17.
Therefore, one of ordinary skill in the art would not be able to ascertain what “approximately 10 nm wide” would encompass. See MPEP § 2173.05(b). For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the term “each of the plurality of fins is approximately 10 nm wide” as any fin that can be 10 nm wide or fins having a range of widths including 10 nm. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nikonov et al. (International Patent Application Pub. No. WO 2019/066959 A1, cited in Applicant’s IDS submitted on 1/11/2021, hereinafter “Nikonov”) in view of Ando et al. (U.S. Patent Publication No.2017/0005090 A1, hereinafter “Ando”).
With respect to claim 1, Nikonov discloses the invention as claimed including a semiconductor device that implements artificial neurons and synapses together on the semiconductor device (see, e.g., FIGs. 2-3 – depicting artificial neurons and synapses implemented with complementary metal oxide semiconductor (CMOS) transistor devices, and paragraphs 22-23 and 26, “a neural gate comprising multiple input synapses and a neuron … Figs. 2-3 illustrate complex CMOS implementations of neurons that use multiple transistors for a single synapse and single neuron. Fig. 2 illustrates a schematic of a neuron 200 implemented with CMOS transistors.”, “Fig. 3 illustrates a schematic of a synapse 300 implemented with CMOS transistors. Synapse 300 is a DPI synapse circuit” [i.e., a semiconductor device implementing artificial neurons and synapses on the device]), the semiconductor device comprising: …
a plurality of gates formed … to form a plurality of fin field-effect transistors (FinFETs) (see, e.g., paragraphs 41, 50 and 87, “double gate transistors 604 belong to different neural gates, or in other words, connected to different neuron elements”, “The transistors and/or the MOS transistor derivatives also include Tri-Gate and FinFET transistors”, “a plurality of double gate transistors wherein each double gate transistor is to receive a first voltage and a second voltage on its respective gates” [i.e., a plurality of gates forming a plurality of FinFETs]), wherein:
the plurality of FinFETs comprise one or more artificial synapses and one or more artificial neurons (see, e.g., FIGs. 2-3 – depicting metal oxide semiconductor (MOS) transistor devices including artificial synapses and neurons, and paragraphs 22-23, 26 and 50, “a neural gate comprising multiple input synapses and a neuron … Figs. 2-3 illustrate complex CMOS implementations of neurons that use multiple transistors for a single synapse and single neuron. Fig. 2 illustrates a schematic of a neuron 200 implemented with CMOS transistors.”, “Fig. 3 illustrates a schematic of a synapse 300 implemented with CMOS transistors. Synapse 300 is a DPI synapse circuit” [i.e., MOS transistor devices including artificial neurons and synapses], “The transistors and/or the MOS transistor derivatives also include Tri-Gate and FinFET transistors” [i.e., the MOS transistor devices with the synapses and neurons include a plurality of FinFETs]);
each of the one or more artificial synapses comprises two or more of the plurality of gates (see, e.g., FIG. 4 and paragraph 29, “Fig. 4 illustrates a cross-section of ferroelectric double gate transistor 400 that behaves as a synapse in a neural network” [i.e., each synapse includes 2 of the gates]); and
each of the one or more artificial neurons comprises one of the plurality of gates (see, e.g., FIG. 1 and paragraphs 22, 28 and 41, “Fig. 1 illustrates a model 100 of a neural gate comprising multiple input synapses and a neuron.”, “a neuron or synapse implemented by double ferroelectric gate transistor”, “double gate transistors 604 belong to different neural gates, or in other words, connected to different neuron elements. As such, a cascaded network of neurons and synapses can be realized in accordance with some embodiments. In various embodiments, the voltage Vo is provided to the first gate electrodes of transistors 604.” [i.e., each of the neurons includes one of the gates]).
Although Nikonov substantially discloses the claimed invention, Nikonov is not relied on for explicitly disclosing a plurality of fins formed on the semiconductor device; and
a plurality of gates formed around the plurality of fins to form a plurality of fin field-effect transistors (FinFETs).
In the same field, analogous art Ando teaches a plurality of fins formed on the semiconductor device (see, e.g., paragraphs 36-37 and 51, “provided herein are techniques for fin field-effect transistor (finFET) device fabrication in which … u-shaped channel configuration decouples the electrostatic channel length from the physical gate length, thus permitting better FinFET density scaling. … metal-oxide semiconductor field-effect transistor (MOSFET) logic devices with u-shaped channels”, “u-shaped channels will be produced in the sides of the fins around which the replacement gate stacks are formed”, “an in-situ doped epitaxial semiconductor material (e.g., epitaxial Si, Ge, or SiGe) 602 is formed on the exposed portions of the fins” [i.e., a plurality of fins formed on the semiconductor MOSFET device]); and
a plurality of gates formed around the plurality of fins to form a plurality of fin field-effect transistors (FinFETs) (see, e.g., paragraphs 37-39, “a replacement gate process flow permits dielectric layers to be placed around and in between the dummy gates. … forming gate trenches … Replacement gate stacks can be formed … With the present process, a fin trim is carried out in the gate trench after removal of the dummy gates, prior to formation of the replacement gate stacks … u-shaped channels will be produced in the sides of the fins around which the replacement gate stacks are formed”, “the fins adjacent to the replacement gate stacks … of the finFET device”, “Next, an etch is performed to trim the fins within the gate trench. See FIG. 1B. This fin trim serves to reduce a width of the fins within the gate trench-i.e., such that a width of the fins within the gate trench is less than the width of the fins outside of the gate trench, … This is what forms the u-shaped channels of the present finFET devices.” [i.e., a plurality of gates in gate stacks formed around the fins]).
Nikonov and Ando are analogous art because they are both related to techniques for implementing semiconductor devices that include CMOS and MOS transistor devices such as FinFET devices (See, e.g., Nikonov, paragraphs 15 and 50, and Ando, Abstract and paragraph 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nikonov to incorporate the teachings of Ando to provide “a method of forming finFET devices … which includes patterning fins in a wafer; … forming gate trenches … and forming replacement gate stacks in the gate trenches, wherein portions of the fins adjacent to the replacement gate stacks serve as source and drain regions of the finFET devices” and “techniques for fin field-effect transistor (finFET) device fabrication” where “an etch is performed to trim the fins within the gate trench … to reduce a width of the fins within the gate trench-i.e., such that a width of the fins within the gate trench is less than the width of the fins outside of the gate trench.” (See, e.g., Ando, Abstract and paragraphs 36 and 39). Doing so would have allowed Nikonov to use Ando’s “techniques for fin field-effect transistor (finFET) device fabrication in which u-shaped channels are formed” where “This u-shaped channel configuration decouples the electrostatic channel length from the physical gate length, thus permitting better FinFET density scaling”, as suggested by Ando (See, e.g., Ando, paragraph 36). 


Regarding claim 3, as discussed above, Nikonov in view of Ando teaches the device of claim 2.
Nikonov further discloses wherein the one or more connections between the plurality of gates are implemented directly after gate deposition (see, e.g., paragraphs 30, 43 and 45-46, “The first and second gates are positioned between the source region and the drain region. … a channel is formed under the two gates electrically connecting the source and drain”, “material stack 700 used for forming a ferroelectric layer of the ferroelectric double gate transistor 400”, “a seed layer (or starting layer) 701d is deposited first and then layers 701c, 701b, 701a are deposited”, “forming a ferroelectric layer of the ferroelectric double gate transistor 400” [i.e., the connections/electrical connections between the gates of the double gate transistors are formed/implemented directly after gate positioning/deposition]).

Regarding claim 4, as discussed above, Nikonov in view of Ando teaches the device of claim 2.
Nikonov further discloses wherein the one or more connections between the plurality of gates are implemented in a metal layer of the semiconductor device (see, e.g., paragraphs 41, 47 and 50, “low level metal layers and corresponding vias that are closer to the active region”, “In some embodiments, the two or more layers of super lattice 701b has a thickness that extends from the first metal layer 701a to the second metal layer 701c.”, “the transistors in various circuits and logic blocks described here are metal oxide semiconductor (MOS) transistors or their derivatives, where the MOS transistors include drain, source, gate, and bulk terminals [i.e., the electrical connections/vias between gates/gate terminals of the transistor are implemented in a metal layer of the semiconductor device]).

Regarding claim 5, as discussed above, Nikonov in view of Ando teaches the device of claim 1.
Nikonov further discloses the plurality of gates comprises a first plurality of gates (see, e.g., paragraphs 41, 50 and 87, “double gate transistors 604 belong to different neural gates, or in other words, connected to different neuron elements”, “The transistors and/or the MOS transistor derivatives also include Tri-Gate and FinFET transistors”, “a plurality of double gate transistors wherein each double gate transistor is to receive a first voltage and a second voltage on its respective gates” [i.e., the plurality of gates includes a first plurality of gates for a double gate transistor]); and
the first plurality of gates is formed … to form a single one of the plurality of artificial synapses (see, e.g., FIGs. 2-3 – depicting metal oxide semiconductor (MOS) transistor devices including artificial synapses, and paragraphs 22-23, 26 and 29, “a neural gate comprising multiple input synapses … Figs. 2-3 illustrate complex CMOS implementations of neurons that use multiple transistors for a single synapse” [i.e., form a single one of the plurality/multiple synapses], “Fig. 3 illustrates a schematic of a synapse 300 implemented with CMOS transistors. Synapse 300 is a DPI synapse circuit”, “ferroelectric double gate transistor 400 that behaves as a synapse in a neural network” [i.e., the first plurality of gates is formed to form the single synapse 300]).
Although Nikonov substantially discloses the claimed invention, Nikonov is not relied on for explicitly disclosing the plurality of fins comprises a first fin; and
the first plurality of gates is formed over the first fin.
In the same field, analogous art Ando teaches the plurality of fins comprises a first fin (see, e.g., FIGs. 1A and 1B – depicting fin trimming for a plurality of fins, 3 fins, that include a first fin, and paragraphs 26, 29 and 37, “one or more fins having been patterned in a wafer”, “u-shaped channels will be produced in the sides of the fins around which the replacement gate stacks are formed” [i.e., a plurality of fins including a first fin]); and
the first plurality of gates is formed over the first fin (see, e.g., FIGs. 1A and 1B – depicting a plurality of gates in a gate trench and formed over the first fin, and paragraphs 37, 42 and 48, “dummy gate(s) … is first formed which will serve as a placeholder for a final (or replacement) gate that will be formed later … u-shaped channels will be produced in the sides of the fins around which the replacement gate stacks are formed”, “the fins (once trimmed) have a u-shaped top-down profile within the gate trench (u-shaped grooves are present in the sides of the fins within the gate trench). This is what forms the u-shaped channels of the present finFET devices.”, “forming one or more dummy gates over the fins. The dummy gates will serve as placeholders for subsequently placed replacement gates.” [i.e., the first plurality of gates is formed over the first fin]).
Nikonov and Ando are analogous art because they are both related to techniques for implementing semiconductor devices that include CMOS and MOS transistor devices such as FinFET devices (See, e.g., Nikonov, paragraphs 15 and 50, and Ando, Abstract and paragraph 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nikonov to incorporate the teachings of Ando to provide “a method of forming finFET devices … which includes patterning fins in a wafer; … forming gate trenches … and forming replacement gate stacks in the gate trenches, wherein portions of the fins adjacent to the replacement gate stacks serve as source and drain regions of the finFET devices” and “techniques for fin field-effect transistor (finFET) device fabrication” where “an etch is performed to trim the fins within the gate trench … to reduce a width of the fins within the gate trench-i.e., such that a width of the fins within the gate trench is less than the width of the fins outside of the gate trench.” (See, e.g., Ando, Abstract and paragraphs 36 and 39). Doing so would have allowed Nikonov to use Ando’s “techniques for fin field-effect transistor (finFET) device fabrication in which u-shaped channels are formed” where “This u-shaped channel configuration decouples the electrostatic channel length from the physical gate length, thus permitting better FinFET density scaling”, as suggested by Ando (See, e.g., Ando, paragraph 36). 

Regarding claim 6, as discussed above, Nikonov in view of Ando teaches the device of claim 1.
Nikonov further discloses the plurality of gates comprises a first gates (as indicated above, it appears that “a first gates” should read “a first gate”) (see, e.g., paragraphs 29, 41, 50 and 87, “ferroelectric double gate transistor 400 that behaves as a synapse in a neural network … transistor 400 is a five terminal device which comprises … first gate including ferroelectric material” [i.e., the plurality of gates includes a first gate], “double gate transistors 604 belong to different neural gates, or in other words, connected to different neuron elements”, “The transistors and/or the MOS transistor derivatives also include Tri-Gate and FinFET transistors”, “a plurality of double gate transistors wherein each double gate transistor is to receive a first voltage and a second voltage on its respective gates” [i.e., the plurality of gates includes a first gate of a double gate transistor]); and
the first gate is formed … to form at least a portion of one of the plurality of artificial synapses (see, e.g., paragraphs 22-23, 26 and 29-30, “a neural gate comprising multiple input synapses … Figs. 2-3 illustrate complex CMOS implementations of neurons that use multiple transistors for a single synapse” [i.e., form at least a portion of a single one of the plurality/multiple synapses], “Fig. 3 illustrates a schematic of a synapse 300 implemented with CMOS transistors. Synapse 300 is a DPI synapse circuit”, “ferroelectric double gate transistor 400 that behaves as a synapse in a neural network.”, “a channel is formed under the two gates” [i.e., the first gate of the gates is formed to form at least a portion of one synapse of the synapses in a neural network]).
Although Nikonov substantially discloses the claimed invention, Nikonov is not relied on for explicitly disclosing the plurality of fins comprises a first plurality of fins; and
the first gate is formed over the first plurality of fins.
In the same field, analogous art Ando teaches the plurality of fins comprises a first fin (see, e.g., FIGs. 1A and 1B – depicting fin trimming for a first plurality of fins, 3 fins, and paragraphs 26, 29 and 37, “fins having been patterned in a wafer and an STI oxide having been deposited between the fins”, “u-shaped channels will be produced in the sides of the fins around which the replacement gate stacks are formed” [i.e., the plurality of fins including a first plurality of fins]); and
the first gate is formed over the first plurality of fins (see, e.g., FIGs. 1A and 1B – depicting a first gate in a gate trench formed over the first plurality of 3 fins, and paragraphs 37, 42 and 48, “dummy gate … is first formed which will serve as a placeholder for a final (or replacement) gate that will be formed later … u-shaped channels will be produced in the sides of the fins around which the replacement gate stacks are formed”, “the fins (once trimmed) have a u-shaped top-down profile within the gate trench (u-shaped grooves are present in the sides of the fins within the gate trench).”, “forming one or more dummy gates over the fins … will serve as placeholders for subsequently placed replacement gate” [i.e., the first gate of one or more gates are formed over the first plurality of fins]).
The motivation to combine Nikonov and Ando is the same as discussed above with respect to claim 5.

Regarding claim 7, as discussed above, Nikonov in view of Ando teaches the device of claim 1.
Nikonov further discloses wherein the semiconductor device comprises a silicon substrate (see, e.g., paragraph 29, “ferroelectric double gate transistor 400 that behaves as a synapse in a neural network, … transistor 400 is a five terminal device which comprises substrate 401, … and dielectric gate layer 406 (e.g., SiO2” [i.e., the device includes a silicon dioxide/silicon substrate]).
Although Nikonov substantially discloses the claimed invention, Nikonov is not relied on for explicitly disclosing that each of the plurality of fins is formed as a vertical ridge in the silicon substrate.
In the same field, analogous art Ando teaches each of the plurality of fins is formed as a vertical ridge in the silicon substrate (see, e.g., FIGs. 1A-1B and 4 – illustrating that each of the plurality of 3 fins 302 is formed as a vertical ridge in the substrate/silicon wafer 304, and paragraphs 43 and 46-47, “an anisotropic etch orthogonal to the silicon wafer can be performed to achieve uniform fin thickness”, “Suitable bulk starting semiconductor wafers include, but are not limited to, bulk silicon (Si) … Fins 302 are patterned in the wafer 304”, “STI oxide (such as silicon dioxide (SiO2)) is first deposited onto the wafer, filling the spaces between the fins 302, and planarized. The STI oxide is then recessed/etched back (using, for example, an oxide-selective RIE) to (partially) expose the fins 302 as shown in FIG. 4” [i.e., fins have vertical sides/ridges, orthogonal to the silicon substrate/wafer]).
The motivation to combine Nikonov and Ando is the same as discussed above with respect to claim 1.

Regarding claim 8, as discussed above, Nikonov in view of Ando teaches the device of claim 1.
Nikonov further discloses wherein the plurality of finFETs comprises a plurality of ferroelectric finFETs (see, e.g., paragraphs 49-50, “neural network formed of double ferroelectric gate transistors”, “the transistors in various circuits and logic blocks described here are metal oxide semiconductor (MOS) transistors or their derivatives …The transistors and/or the MOS transistor derivatives also include Tri-Gate and FinFET transistors, … ferroelectric FET (FeFETs)”).

Regarding claim 9, as discussed above, Nikonov in view of Ando teaches the device of claim 1.
Nikonov further discloses that fins can be used for an artificial neuron or an artificial synapse (see, e.g., paragraphs 28-29, 41, 49-50, “a neuron or synapse implemented by double ferroelectric gate transistor”, “ferroelectric double gate transistor 400 that behaves as a synapse in a neural network”, “a cascaded network of neurons and synapses can be realized” [i.e., a neural network of artificial neurons and synapses], “neural network formed of double ferroelectric gate transistors”, “the transistors in various circuits and logic blocks described here are metal oxide semiconductor (MOS) transistors or their derivatives …The transistors and/or the MOS transistor derivatives also include Tri-Gate and FinFET transistors, … ferroelectric FET (FeFETs)” [i.e., fins of the finFET device can be used for an artificial neuron or an artificial synapse of the neural network]).
Although Nikonov substantially discloses the claimed invention, Nikonov is not relied on for explicitly disclosing wherein the plurality of fins is formed in a uniform pattern on the semiconductor device, such that each of the plurality of fins can be used for an artificial neuron or an artificial synapse.
In the same field, analogous art Ando teaches wherein the plurality of fins is formed in a uniform pattern on the semiconductor device (see, e.g., FIGs. 1A-B and 2A-2B – illustrating fins formed in a uniform pattern on a finFET semiconductor device and paragraphs 38 and 41, “spacers are often placed on opposite sides of the dummy gates. As shown in FIG.1A, these spacers will remain lining the gate trench after the dummy gate removal. Dotted lines are used to indicate that the fins continue under the spacers … As shown in FIG. 1A, the as-patterned fins may have a uniform width under the spacers/gap fill oxide and within the trench”, “FIGS. 2A and 2B which provide top down views of a finFET device. In FIG. 2A, fins have been patterned … As shown in FIG. 2A, the as-patterned fins may have a uniform width under the spacers/gap fill oxide and within the trench.” [i.e., fins are evenly spaced apart, as shown in FIGs. 1A-1B and 2A-2B with spacers and formed in a uniform pattern]), such that each of the plurality of fins can be used for an artificial neuron or an artificial synapse (intended use language with no patentable weight - aside from this recitation, “an artificial neuron or an artificial synapse” is not recited elsewhere in the claim or other claims, including base claim 1, which introduced “one or more artificial synapses and one or more artificial neurons” - as indicated above, “an artificial neuron or an artificial synapse” has been interpreted as any artificial neuron or synapse).
The motivation to combine Nikonov and Ando is the same as discussed above with respect to claim 1.

Regarding claim 10, as discussed above, Nikonov in view of Ando teaches the device of claim 1.
Although Nikonov substantially discloses the claimed invention, Nikonov is not relied on for explicitly disclosing wherein each of the plurality of fins is formed to have a uniform width.
In the same field, analogous art Ando teaches wherein each of the plurality of fins is formed to have a uniform width (see, e.g., FIGs. 1A-B and 2A-2B – illustrating fins formed via a fin trimming process to have a uniform width, and paragraphs 38 and 41, “As shown in FIG. 1A, the as-patterned fins may have a uniform width under the spacers/gap fill oxide and within the trench”, “As shown in FIG. 2A, the as-patterned fins may have a uniform width under the spacers/gap fill oxide and within the trench.” [i.e., each of the fins is patterned/formed to have a uniform width]).
The motivation to combine Nikonov and Ando is the same as discussed above with respect to claim 1.

With respect to independent claim 11, claim 11 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1, discussed above. In particular, claim 11 is a method claim that corresponds to the device of claim 1. 
	In addition, Nikonov further discloses a method of implementing artificial neurons and synapses together on a semiconductor device (see, e.g., FIGs. 2-3 – depicting artificial neurons and synapses implemented with complementary metal oxide semiconductor (CMOS) transistor devices, and paragraphs 22-23, 26, 69 and 96, “a neural gate comprising multiple input synapses and a neuron … Figs. 2-3 illustrate complex CMOS implementations of neurons that use multiple transistors for a single synapse and single neuron. Fig. 2 illustrates a schematic of a neuron 200 implemented with CMOS transistors.”, “Fig. 3 illustrates a schematic of a synapse 300 implemented with CMOS transistors. Synapse 300 is a DPI synapse circuit” [i.e., implementing artificial neurons and synapses on a semiconductor device], “the apparatus described herein may also be implemented with respect to a method”, “A method comprising: forming a substrate; forming a source; forming a drain; forming a first gate including a ferroelectric material, wherein the first gate is adjacent to the source; and forming a second gate including the ferroelectric material,
wherein the second gate is adjacent to the drain” [i.e., a method of implementing the semiconductor device]).

Regarding claims 2 and 12, as discussed above, Nikonov in view of Ando teaches the device of claim 1 and the method of claim 11.
Nikonov further discloses one or more connections between the plurality of gates, wherein the one or more connections form a network of one or more artificial synapses and one or more artificial neurons (as indicated above, “one or more artificial synapses and one or more artificial neurons” has been interpreted as the previously-introduced “one or more artificial synapses and one or more artificial neurons”) (see, e.g., paragraphs 16, 19, 27, 29-30 and 41, “The neural network formed by the double ferroelectric gate transistors”, “the term ‘connected’ means a direct connection, such as electrical, mechanical, or magnetic connection between the things that are connected”, “neuron 200 and synapse 300 are used in a neural network”, “ferroelectric double gate transistor 400 that behaves as a synapse in a neural network”, “The first and second gates are positioned between the source region and the drain … … a channel is formed under the two gates electrically connecting the source and drain”, “double gate transistors 604 belong to different neural gates, or in other words, connected to different neuron elements. As such, a cascaded network of neurons and synapses can be realized” [i.e., connections between the gates form a neural network of the artificial synapses and neurons]).

Regarding claim 13, as discussed above, Nikonov in view of Ando teaches the method of claim 12.
Nikonov further discloses wherein the one or more connections are made in a system level after fabricating the semiconductor device (see, e.g., paragraphs 30, 41-43 and 50, “The first and second gates are positioned between the source region and the drain region. … a channel is formed under the two gates electrically connecting the source and drain”, “double gate transistors 604 belong to different neural gates, or in other words, connected to different neuron elements. As such, a cascaded network of neurons and synapses can be realized”, “In some embodiments, ferroelectric capacitor 603 is formed in the backend of the die. Here, the term ‘backend’ generally refers to a section of a die which is opposite of a ‘frontend’ … ‘frontend’ generally refers to a section of the die that includes the active region (e.g., where transistors are fabricated)”, “the transistors in various circuits and logic blocks described here are metal oxide semiconductor (MOS) transistors or their derivatives, where the MOS transistors include drain, source, gate, and bulk terminals. The transistors and/or the MOS transistor derivatives also include Tri-Gate and FinFET transistors” [i.e., the connections/electrical connections between the gates of the double gate transistors are formed/made at a system level at the backend after fabricating the transistors of the semiconductor device]).

Regarding claim 14, as discussed above, Nikonov in view of Ando teaches the method of claim 12.
Nikonov further discloses wherein the one or more connections are made in a software level after fabricating the semiconductor device (aside from merely repeating the claim language in paragraph 4: “The one or more connections may be made in a software level after fabricating the semiconductor device.”, applicant’s specification does not define or provide examples of what is meant by “connections are made in a software level”. This is the sole mention of any software, let alone “connections are made in a software level” in the specification. Therefore, “connections are made in a software level”, under the broadest reasonable interpretation (BRI), in light of the specification, are any electrical or software connections made) (see, e.g., paragraphs 30, 41-42, 50, 61 and 63, “The first and second gates are positioned between the source region and the drain region. … a channel is formed under the two gates electrically connecting the source and drain”, “double gate transistors 604 belong to different neural gates, or in other words, connected to different neuron elements. As such, a cascaded network of neurons and synapses can be realized”, “the transistors in various circuits and logic blocks described here are metal oxide semiconductor (MOS) transistors or their derivatives, where the MOS transistors include drain, source, gate, and bulk terminals. The transistors and/or the MOS transistor derivatives also include Tri-Gate and FinFET transistors”, “Connectivity 1670 includes hardware devices (e.g., wireless and/or wired connectors and communication hardware) and software components”, “connections 1680 include hardware interfaces and connectors, as well as software components” [i.e., the connections/electrical connections between the gates of the double gate transistors are made with hardware and software after fabricating the transistors of the semiconductor device]).

Regarding claim 15, as discussed above, Nikonov in view of Ando teaches the method of claim 11.
Nikonov further discloses wherein each of the one or more artificial neurons is configured to receive a plurality of signal pulses before switching between conductivity states (see, e.g., paragraphs 14, 32 and 34, “a neural gate circuit comprising … a ferroelectric capacitor as a neuron … inputs are encoded as voltage pulses applied to one of the gates … weights are encoded as a conductance of a segment of the transistor channel set by voltages applied … current pulses from the double gate ferroelectric transistors are summed as a charge in a conventional capacitor. In some embodiments, this charge is enforced on a ferroelectric capacitor which provides the output voltage being a non-linear threshold function of the charge. In some embodiments, the output voltage is used as input to subsequent states of the neural network.” [i.e., the neurons of the neural network are each configured to receive input signal voltage pulses before switching conductances/conductance states for neural weights], “polarization Pg2 is determined by the history of value and duration of pulses of voltage Vg2” [i.e., a plurality of signal pulses], “pulse of voltage Vg2 is applied to contact 404b to set channel conductance representing weight Wi” [i.e., pulses are received before switching conductance/between conductivity states for neural weights of each neuron]).

Regarding claim 16, as discussed above, Nikonov in view of Ando teaches the method of claim 11.
Nikonov further discloses wherein each of the one or more artificial synapses is configured to receive a plurality of signal pulses, each of which cause respective domains to switching between conductivity states (as indicated above, it appears “to switching” should read “to switch”) (see, e.g., paragraphs 14 and 32-34, “a neural gate circuit comprising double ferroelectric gate transistors as synapses … inputs are encoded as voltage pulses applied to one of the gates of the ferroelectric transistor synapse … the output of the synapse (e.g., an output of the double gate transistor that receives an input voltage pulse” [i.e., the synapses are each configured to receive input signal voltage pulses], “polarization Pg2 is determined by the history of value and duration of pulses of voltage Vg2”, “Vg1 is applied to the first gate as a short pulse to pass sufficient charge through the transistor channel.”, “the voltage of Vg1 is below or at the threshold of ferroelectric material 404a or the threshold of the ferroelectric double gate transistor 400. In some embodiments, Vg1 is applied to the first gate as a short pulse to pass sufficient charge through the transistor channel. [i.e., a plurality of signal pulses received by gates/contacts associated with respective domains in each synapse/double gate transistor], “pulse of voltage Vg2 is applied to contact 404b to set channel conductance representing weight Wi” [i.e., pulses are received at contacts 404a and 404b associated with respective synapse/double gate transistor domains before switching conductance/between conductivity states]).

Regarding claim 17, as discussed above, Nikonov in view of Ando teaches the method of claim 11.
Although Nikonov substantially discloses the claimed invention, Nikonov is not relied on for explicitly disclosing wherein each of the plurality of fins is approximately 10 nm wide.
In the same field, analogous art Ando teaches wherein each of the plurality of fins is approximately 10 nm wide (as indicated above, “each of the plurality of fins is approximately 10 nm wide” has been interpreted as any fin that can be 10 nm wide or fins having a range of widths including 10 nm) (see, e.g., paragraph 53, “The fins are then trimmed within the gate trench. See FIG. 9. This fin trim serves to reduce the width of the fins within the gate trench, thereby forming the present u-shaped channels (see also FIG. 1B-described above). By way of example only, the fins have a starting width wa of from about 7 nm to about 20 nm, and ranges therebetween, and a reduced width after the fin trim wb of from about 3 nm to about 10 nm” [i.e., each of the fins has a starting width in a range including 10nm and is trimmed to be approximately 10 nm wide – about 10 nm]). 
The motivation to combine Nikonov and Ando is the same as discussed above with respect to claim 11.

Regarding claim 18, as discussed above, Nikonov in view of Ando teaches the method of claim 11.
Nikonov further discloses wherein … fins and the plurality of gates are formed in a plurality of discrete fields as neurons, and ones of the plurality of discrete fields are connected to form synapses (aside from merely repeating the claim language in paragraph 4: “The plurality of fins and the plurality of gates may be formed in a plurality of discrete fields as neurons, and ones of the plurality of discrete fields may be connected to form synapses.”, applicant’s specification does not define or provide examples of what is meant by fins and gates being “formed in a plurality of discrete fields”. This is the only mention of any discrete fields, much less “fins and the plurality of gates are formed in a plurality of discrete fields as neurons, and ones of the plurality of discrete fields are connected to form synapses” in the specification. The plain meaning of discrete is apart or detached from others; separate; distinct. See https://www.dictionary.com/browse/discrete. Therefore, “fins and the plurality of gates are formed in a plurality of discrete fields”, under the BRI, in light of the specification, are any fins and gates that are formed discretely or separately from each other, and “discrete fields” are any fields, regions or areas that are separate or apart from each other) (see, e.g., paragraphs 28-30, 41, 46, 49-50, “a neuron or synapse implemented by double ferroelectric gate transistor”, “ferroelectric double gate transistor 400 that behaves as a synapse in a neural network”, “a cascaded network of neurons and synapses can be realized”, “the two gates are separated by oxide, and are independently controllable” [i.e., the gates are formed/realized in a plurality of separate/discrete fields as neurons and one of the fields is connected to form a synapse], “Fig. 7B illustrates a cross-section of a super-lattice material stack 720 used for forming a ferroelectric layer of the ferroelectric double gate transistor 400 and/or ferroelectric capacitor 604 “neural network formed of double ferroelectric gate transistors”, “the transistors in various circuits and logic blocks described here are metal oxide semiconductor (MOS) transistors or their derivatives …The transistors and/or the MOS transistor derivatives also include Tri-Gate and FinFET transistors, … ferroelectric FET (FeFETs)” [i.e., fins of the finFET and the gates are formed in separate layers/fields]).
Although Nikonov substantially discloses the claimed invention, Nikonov is not relied on for explicitly disclosing wherein the plurality of fins and the plurality of gates are formed in a plurality of discrete fields.
In the same field, analogous art Ando teaches wherein the plurality of fins and the plurality of gates are formed in a plurality of discrete fields (as indicated above, “discrete fields”, under the BRI, in light of the specification, are any fields, regions or areas that are separate or apart from each other) (see, e.g., FIGs. 1A-B and 2A-2B – illustrating fins and gates formed in a plurality of discrete/separate fields of a finFET and paragraphs 38 and 41, “spacers are often placed on opposite sides of the dummy gates. As shown in FIG.1A, these spacers will remain lining the gate trench after the dummy gate removal. Dotted lines are used to indicate that the fins continue under the spacers … As shown in FIG. 1A, the as-patterned fins may have a uniform width under the spacers/gap fill oxide and within the trench”, “FIGS. 2A and 2B which provide top down views of a finFET device. In FIG. 2A, fins have been patterned … As shown in FIG. 2A, the as-patterned fins may have a uniform width under the spacers/gap fill oxide and within the trench.” [i.e., fins are spaced apart in discrete fields/areas/regions, and gates in the gate trench as also formed in discrete fields separate/apart from the fins, as shown in FIGs. 1A-1B and 2A-2B with spacers - discretely formed]),
The motivation to combine Nikonov and Ando is the same as discussed above with respect to claim 11.

Regarding claim 19, as discussed above, Nikonov in view of Ando teaches the method of claim 11.
Although Nikonov substantially discloses the claimed invention, Nikonov is not relied on for explicitly disclosing wherein the plurality of fins and the plurality of gates are formed in a same technology node.
In the same field, analogous art Ando teaches wherein the plurality of fins and the plurality of gates are formed in a same technology node (see, e.g., paragraphs 36-39 and 51, “provided herein are techniques for fin field-effect transistor (finFET) device fabrication in which … u-shaped channel configuration decouples the electrostatic channel length from the physical gate length, thus permitting better FinFET density scaling. … metal-oxide semiconductor field-effect transistor (MOSFET) logic devices with u-shaped channels”, “u-shaped channels will be produced in the sides of the fins around which the replacement gate stacks are formed”, “a replacement gate process flow permits dielectric layers to be placed around and in between the dummy gates. … forming gate trenches … Replacement gate stacks can be formed … With the present process, a fin trim is carried out in the gate trench after removal of the dummy gates, prior to formation of the replacement gate stacks … u-shaped channels will be produced in the sides of the fins around which the replacement gate stacks are formed”, “the fins adjacent to the replacement gate stacks … of the finFET device”, “Next, an etch is performed to trim the fins within the gate trench. See FIG. 1B. This fin trim serves to reduce a width of the fins within the gate trench-i.e., such that a width of the fins within the gate trench is less than the width of the fins outside of the gate trench, … This is what forms the u-shaped channels of the present finFET devices.” [i.e., the plurality of gates in gate stacks formed around the fins in a same technology node/finFET device], “an in-situ doped epitaxial semiconductor material (e.g., epitaxial Si, Ge, or SiGe) 602 is formed on the exposed portions of the fins” [i.e., the plurality of fins is formed on the same technology node/semiconductor MOSFET device]).
The motivation to combine Nikonov and Ando is the same as discussed above with respect to claim 11.

Regarding claim 20, as discussed above, Nikonov in view of Ando teaches the method of claim 11.
Nikonov further discloses forming one or more complimentary metal-oxide silicon (CMOS) circuits on the semiconductor device (see, e.g., paragraphs 23, 26 and 50,, “a neuron 200 implemented with CMOS transistors”, “a synapse 300 implemented with CMOS transistors. Synapse 300 is a DPI synapse circuit”, “the transistors in various circuits and logic blocks described here are metal oxide semiconductor (MOS) transistors or their derivatives” [i.e., forming CMOS circuits on the semiconductor device]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125